Case 18-26407-JKS          Doc 44 Filed 10/26/18 Entered 10/27/18 00:40:14                Desc Imaged
                                 Certificate of Notice Page 1 of 4



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
                                                                        Order Filed on October 24, 2018
  Caption in Compliance with D.N.J. LBR 9004-1(b)                       by Clerk U.S. Bankruptcy Court
                                                                            District of New Jersey
  RAS Crane LLC
  Attorneys for Secured Creditor
  10700 Abbott’s Bridge Rd., Suite 170
  Duluth, GA 30097
  -and-
  130 Clinton Road, Suite 202
  Fairfield, NJ 07004
  Telephone No.: 973-575-0707 (local)
  Telephone No.: 561-241-6901 (main)

  /DXUD(JHUPDQ(VT /(
  In Re:                                                   Case No.:       18-26407-JKS

  FRANCISCUS MARIA DARTEE,                                 Chapter:        11

                                                           Hearing Date:
           Debtor.
                                                           Judge:          John K. Sherwood


       ORDER VACATING STAY, GRANTING MOVANT IN REM RELIEF FROM THE
          AUTOMATIC STAY TO PRESENT FUTURE BANKRUPTCY FILINGS

            The relief set forth on the following page, is hereby ORDERED.




     DATED: October 24, 2018
Case 18-26407-JKS         Doc 44 Filed 10/26/18 Entered 10/27/18 00:40:14                      Desc Imaged
                                Certificate of Notice Page 2 of 4




            Upon the motion of RAS Crane, LLC, attorneys for THE BANK OF NEW YORK
    MELLON CORPORATION AS TRUSTEE FOR STRUCTURED ASSET MORTGAGE
    INVESTMENTS II INC. MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2006-AR7
    (“Secured Creditor”) under Bankruptcy Code section 362(a) for relief from the automatic stay as
    to certain property as hereinafter set forth, and for cause shown, it is

            AND NOW, it appearing to the Court that the requisite conditions for the issuance of such
    an Order exists, the Court hereby confirms via this Order, that In Rem Relief is granted to THE
    BANK OF NEW YORK MELLON CORPORATION AS TRUSTEE FOR STRUCTURED
    ASSET      MORTGAGE           INVESTMENTS           II   INC.     MORTGAGE           PASS-THROUGH
    CERTIFICATES SERIES 2006-AR7 so that it may proceed with its State Court Remedies on the
    following real property:

            ; Real property more fully described as:

            12 MOODSHADOW COURT, KINNELON, NEW JERSEY 07405

            ORDERED that the Automatic Stay of all proceedings, as provided under 11 U.S.C. §362
    is modified with respect to the premises 12 MOODSHADOW COURT, KINNELON, NEW
    JERSEY 07405, as more fully set forth in the legal description attached to said mortgage, as to
    allow the Movant, its successors or assigns, to take any legal or consensual action for enforcement
    of its right to possession of, or title to, said premises; said actions include but are not limited to its
    State Court Rights and eviction proceedings; and it is further

            ORDERED, that future bankruptcy cases filed by the DEBTOR, FRANCISCUS MARIA
    DARTEE A/K/A FRANK M. DARTEE, NON-FILING BORROWER MARGARETHA
    DARTEE, their successors or assigns, or any occupants, will not stay any actions taken by
    Movant, its successors, assigns. Or any other purchaser or entity from proceeding with any legal
    or consensual actions necessary for enforcement of its right to possession of, or title to, said
    premises; and it is further




                                                                                                    17-11121-SLM
                                                                                                        15-053621
                                                                                           Order on Automatic Stay

    
Case 18-26407-JKS        Doc 44 Filed 10/26/18 Entered 10/27/18 00:40:14                    Desc Imaged
                               Certificate of Notice Page 3 of 4


           ORDERED that the Office of the Clerk/Register of Deeds for MORRIS County is hereby
    directed to allow for the recording of this Order, and that this Order is effective for two (2) years
    from the date of entry, provided it is recorded as provided for §362(d)(4); and it is

           ORDERED that the movant may join the Debtor(s), any trustee, and any other party who
    entered an appearance on the motion.




                                                                                                17-11121-SLM
                                                                                                    15-053621
                                                                                       Order on Automatic Stay

    
        Case 18-26407-JKS             Doc 44 Filed 10/26/18 Entered 10/27/18 00:40:14                                Desc Imaged
                                            Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 18-26407-JKS
Franciscus Maria Dartee                                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 24, 2018
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 26, 2018.
db             +Franciscus Maria Dartee,   c/o 12 Moonshadow Court,   Kinnelon, NJ 07405-2949

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 26, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 24, 2018 at the address(es) listed below:
              Laura M. Egerman   on behalf of Creditor   THE BANK OF NEW YORK MELLON bkyecf@rasflaw.com,
               bkyecf@rasflaw.com;legerman@rasnj.com
              Michael A. Artis   on behalf of U.S. Trustee   U.S. Trustee michael.a.artis@usdoj.gov
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 3
